Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-8, 11-18 are allowed.
The examiner notes that the claims have been amended to recite “multiple compound operations”, “compound function”, and “the compound function is used to perform efficient hash table lookups in the block oriented processing system”.
Applicant is entitled to act as their own lexicographer. See MPEP 2111 and 2173.05(a). The examiner has determined that applicant has done so in the specification, and that these definitions meaningfully impact the claim language’s proper understanding to at least the term “multiple compound operations”. Multiple is interpreted as equivalent to plurality. The specification defines the plurality explicitly by defining at least the first and second elements of the plurality. The terms “first compiled compound” and “second compound” are defined in the two paragraphs of the specification located at page 9, lines 27-30 & page 10, lines 1-8. 
The examiner further determines that the term “hash table lookups” are explicitly defined in the specification as shown on page 10, lines 12-24 which details a series of steps that explicitly define the claimed lookup process. 
The examiner notes that in the noted sections, the specification is clear that the recited language is mandatory. There is simply nothing in the phrasing of the specification that could be understood as making these simply exemplary or one of several possible understandings (e..g, “The first compiled compound function/operation has”,  “The second compiled compound operation (94) combines”, “The lookup process consists of”). (emphasis added) 


Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, August 26, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157